687 N.W.2d 295 (2004)
Johnson
v.
Grand Haven Stamped Products.
No. 125333.
Supreme Court of Michigan.
September 30, 2004.
SC: 125333, COA: 250236.
On order of the Court, the application for leave to appeal the November 26, 2003 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal to revisit Mudel v. Great Atlantic & Paific Tea Co., 462 Mich. 691, 614 N.W.2d 607 (2000).